     Case 2:20-cv-02764-AB-JEM Document 57 Filed 08/04/21 Page 1 of 1 Page ID #:185



1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                     )
11    BLAIR HAYS,                                    )    Case No. CV 20-2764-AB (JEM)
                                                     )
12                          Plaintiff,               )
                                                     )    ORDER ACCEPTING FINDINGS AND
13                  v.                               )    RECOMMENDATIONS OF UNITED
                                                     )    STATES MAGISTRATE JUDGE
14    J. GASTELO, et al.,                            )
                                                     )
15                          Defendants.              )
                                                     )
16

17           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18    records on file, and the Report and Recommendation of the United States Magistrate
19    Judge. Plaintiff has filed various Objections, and Defendants have filed a response to
20    Plaintiff’s initial Objections. The Court has considered all of the parties’ filings and has
21    reviewed de novo the Report and Recommendation. The Court accepts the findings and
22    recommendations of the Magistrate Judge.
23           IT IS ORDERED that: (1) Defendants’ Motion to for Judgment on the Pleadings is
24    GRANTED; and (2) Judgment shall be entered dismissing the action with prejudice.
25

26    DATED: August 4. 2021
                                                              ANDRÉ BIROTTE JR.
27                                                       UNITED STATES DISTRICT JUDGE
28
